             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                      3:19 CV 572 MR WCM

WILLIAM P. AVOKI,                      )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                    ORDER
                                       )
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
           Defendant.                  )
______________________________________ )

      This matter is before the Court on Plaintiff’s “Motion for Judicial Notice

of Failure to Answer” (the “Motion for Notice,” Doc. 21).

      On October 24, 2019, Plaintiff filed a “Complaint for Review of a Social

Security Disability or Supplemental Security Income Decision” (the

“Complaint,” Doc. 1).

      On February 10, 2020, the Commissioner of Social Security (the

“Commissioner”) filed a Motion to Dismiss asserting that Plaintiff’s Complaint

should be dismissed based on failure to exhaust administrative remedies (the

“Motion to Dismiss,” Doc. 16).

      Plaintiff requested and was granted an extension through and including

March 10, 2020 within which to respond to the Motion to Dismiss. Docs. 18 &

19.
      On March 17, 2020, Plaintiff filed a Motion for Leave to File Amended

Complaint and Other Equitable Relief (the “Motion to Amend,” Doc. 20)

seeking to amend his Complaint to add alleged constitutional violations. The

Commissioner has not filed a response to the Motion to Amend.

      On April 3, 2020, Plaintiff filed the instant Motion for Notice in which

Plaintiff argues that the Motion to Dismiss should be denied and the

Commissioner directed to respond to Plaintiff’s proposed amended complaint.

Doc. 21, p. 1.

      As noted, the Commissioner has not responded to Plaintiff’s Motion to

Amend. Likewise, while Plaintiff has filed his Motion to Amend, Plaintiff has

not filed a response to the Commissioner’s Motion to Dismiss.

      Under these circumstances, the undersigned finds that responses to the

Motion to Dismiss and the Motion to Amend, respectively, are needed for these

matters to be considered fully.

      Further, the Court ADVISES Plaintiff, who is appearing pro se, that

Defendant has filed a Motion to Dismiss which asks the Court to dismiss

Plaintiff’s Complaint. Plaintiff is advised to review the Motion to Dismiss and

supporting brief (Docs. 16 & 17) carefully. Plaintiff is further advised that if

he does not submit a response to the Motion to Dismiss by the deadline stated

below, the Court may proceed to consider the Motion to Dismiss without

hearing from him.

                                       2
IT IS THEREFORE ORDERED THAT:

1. Within twenty-one (21) days of this Order:

      a. The Commissioner shall file a response to Plaintiff’s Motion to

         Amend (Doc. 20) and

      b. Plaintiff shall file a response to the Commissioner’s Motion to

         Dismiss (Doc. 16).

2. These responses shall comply with the Local Rules of this district,

   including as to form and length.

3. Plaintiff’s Motion for Judicial Notice of Failure to Answer (Doc. 21) is

   DENIED.




                              Signed: April 7, 2020




                                     3
